        Case 2:19-cr-00052-APG-VCF Document 44 Filed 10/15/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Samuel Collinsworth
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00052-APG-VCF
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                   (Third Request)
13
     SAMUEL COLLINSWORTH,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Kevin D. Schiff, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Samuel Collinsworth, that
20
     the Sentencing Hearing currently scheduled on October 21, 2020, be vacated and continued to
21
     a date and time convenient to the Court, but no sooner than ninety (90) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      In light of the COVID-19 pandemic, the Centers for Disease Control and
24
     Prevention’s recommendations, and the District Court’s Temporary General Orders, the parties
25
     seek to continue the Sentencing Hearing to such a time in the future where the parties and Mr.
26
     Collinsworth will be able to appear in person for the Sentencing Hearing.
       Case 2:19-cr-00052-APG-VCF Document 44 Filed 10/15/20 Page 2 of 3




 1         2.     The defendant is in custody and agrees with the need for the continuance.
 2         3.     The parties agree to the continuance.
 3         This is the third request for a continuance of the Sentencing Hearing.
 4         DATED this 15th day of October, 2020.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8
     By Paul D. Riddle                              By Kevin D. Schiff
 9   PAUL D. RIDDLE                                 KEVIN D. SCHIFF
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:19-cr-00052-APG-VCF Document 44 Filed 10/15/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00052-APG-VCF
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     SAMUEL COLLINSWORTH,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

11   Wednesday, October 21, 2020 at 2:00 p.m., be vacated and continued to February 3, 2021 at

12   the hour of 2:00 p.m. in courtroom 6C; or to a time and date convenient to the court.

13          DATED this 15th day of October, 2020.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
